People v Brunson (2014 NY Slip Op 06990)
People v Brunson
2014 NY Slip Op 06990
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2010-03321
 (Ind. No. 09-00426)

[*1]The People of the State of New York, respondent, 
vAlfonzo Brunson, appellant.
John De Chiaro, Larchmont, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Laurie Sapakoff and Richard Longworth Hecht of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered March 9, 2010, convicting him of obstructing governmental administration in the second degree and resisting arrest, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the People failed to prove the charges of obstructing governmental administration in the second degree (Penal Law § 195.05) and resisting arrest (Penal Law § 205.30) by legally sufficient evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Samaroo, 59 AD3d 744; People v Moore, 36 AD3d 719; People v Zeagers, 248 AD2d 739). The defendant's post-verdict motion pursuant to CPL 330.30 was insufficient to preserve this issue for appellate review (see People v Padro, 75 NY2d 820, 821; People v Borukhova, 89 AD3d 194, 225; People v Stewart, 71 AD3d 797, 798). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover upon the exercise of our factual review power (see CPL 740.15[5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
MASTRO, J.P., CHAMBERS, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court